DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

At least claims 1, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, respectively, of U.S. Patent No. 10731911 in view of Shin in view of Cho. Claims 1, 8 of U.S. Patent No. 10731911 does not recite wherein the defrost water guide is coupled to a rear side of the grille panel assembly, but it would have been obvious to one of ordinary skill in the art to comprise the defrost water guide coupled to a rear side of the grille panel assembly (see the rejection of claim 1, below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2012/0304667) in view of Cho (US 2009/0056366).
Regarding claim 1,
Referring to Figs. 14-17, Shin teaches a refrigerator 10 comprising: a main body defining a storage space 12; a freezing chamber 13 (e.g. analogous to deep-temperature freezing chamber 200 of the present application) defining an insulating space configured to maintain a chamber temperature that is less than a temperature of the storage space; an evaporator E configured to cool the storage space; a grille panel assembly (e.g. the assembly comprising at least elements 70, 33) that defines an evaporator space 105 that accommodates the evaporator and (define) at least a portion of the storage space; a thermoelectric element assembly 40 that is located at a side of the freezing chamber, the 
Shin does not teach a defrost water guide that is coupled to a rear side of the grille panel assembly and that extends from the module accommodation portion toward the evaporator space.
Cho, directed to a refrigerator, teaches a defrost water guide 360 that is (fluidly) coupled to a rear side of a grille panel assembly 200 and that extends from a module accommodation portion 211 (e.g. for a cooler 300 such as a thermoelectric module, see par. 51) toward an evaporator space 201.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shin by Cho with the motivation of avoiding detrimental frost or water buildup while efficiently draining condensed water away from the thermoelectric element. 
Regarding claim 2,
Shin as modified above teaches wherein the defrost water guide is located vertically below the cold sink 42 and configured to discharge defrost water during a defrost operation of the cold sink.
Regarding claim 3,
Shin as modified above teaches wherein a bottom surface of the module accommodation portion is inclined toward the defrost water guide (See Cho Fig. 8), and wherein the defrost water guide is configured to connect to the bottom surface of the module accommodation portion (see Cho Fig. 8).
Regarding claim 4,
Shin as modified above teaches wherein the bottom surface of the module accommodation portion comprises: a (first) inclined surface (e.g. left surface 213, see Cho Fig. 8) that is inclined with respect to the horizontal plane and that extends in a left-right direction from a left end of the module accommodation portion to the center of the module accommodation portion; and a (second) inclined 
Shin as modified above does not teach a (third) inclined surface that is inclined with respect to a horizontal plane and that extends in a front-rear direction from a front end of the module accommodation portion to a center of the module accommodation portion, but the examiner takes official notice that the use of, and advantage of a (third) inclined surface is well known in the art. Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shin as modified above to comprise a (third) inclined surface with the motivation of improving the guidance of defrosted water towards the defrost water guide. 
Regarding claim 5,
Shin teaches wherein the grille panel assembly comprises: a grille panel 70 that defines a rear wall of the storage space, the grille panel defining an inlet port and a discharge port that are configured to pass air (see Fig. 17); and a shroud 33 that defines a wall surface of the evaporator space, that is coupled to the grille panel, and that is spaced apart from the grille panel to define a flow path configured to pass air.
Regarding claim 6,
Shin as modified above teaches wherein the defrost water guide extends from the module accommodation portion to the evaporator space through the shroud.
Regarding claim 7,
Shin teaches wherein the shroud defines a through-hole (e.g. the through-hole at element 40) that receives at least a portion of the defrost water guide and that is configured to limit movement of the defrost water guide relative to the shroud, and wherein the defrost water guide comprises a lower protrusion that passes through the through-hole.
Regarding claim 8,
Shin as modified above teaches wherein the defrost water guide comprises: an extension portion 362 that extends from the module accommodation portion in a downward direction and that is configured to guide defrost water in the downward direction (see Cho Fig. 8), but does not teach a rounded portion that is curved from an end of the extension portion toward the evaporator and that is configured to guide defrost water to the evaporator, and wherein the rounded portion is located outside of the shroud.
However, it has been held that the configuration of a claimed element (i.e. the shape) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant (see MPEP 2144.04 IV B). Here, the configuration of an end of the extension portion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the end of the extension portion was significant. 
Regarding claim 9,
Shin as modified above teaches wherein the defrost water guide defines an opening (e.g. the opening at the end of extension portion 362) at a rear surface of the defrost water guide (e.g. defined to be a rear surface when looking down at the guide), and wherein the shroud covers the opening of the defrost water guide to define a flow path configured to guide defrost water to the evaporator space.
Regarding claim 10,
Shin as modified above teaches wherein the grille panel comprises a guide mounting portion 210 (see Cho Fig. 8) that is recessed from a rear surface of the grille panel and that is configured to mount the defrost water guide (see Cho Fig. 8), and wherein a rear end of the defrost water guide is flush with the rear surface of the grille panel based on the defrost water guide being mounted on the guide mounting portion.
Regarding claim 11,
Shin as modified above teaches wherein the defrost water guide defines an opening at a rear surface of the defrost water guide (see the rejection of claim 9), and wherein the shroud is configured to, based on coupling to the grille panel, cover the opening defined at the rear surface of the defrost water guide (see the rejection of claim 9).
Regarding claim 12,
Shin as modified above teaches wherein a vertical length of the defrost water guide is greater than a vertical length of the guide mounting portion 210.
Allowable Subject Matter
Claims 13-17, 18-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 13-17,
Shin in view of Cho does not teach a mounting restraining protrusion, etc… 
Regarding claims 18-20,
Shin in view of Cho teaches defrost heater 351, 352 but does not teach that said defrost heater extends along a bottom surface of the module accommodation portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763